                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

HOPKINS DAVID PLEMONS,                             )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:19-cv-00055
                                                   )
CORE CIVIC, et al.,                                )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE FRENSLEY
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

23), which was filed on August 20, 2020. Through the Report and Recommendation, the

Magistrate Judge recommends granting a motion for summary judgment (Doc. No. 19) filed by

Defendant Brittany Crott. Although the Report advised the parties that any objections must be

filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, the motion for summary judgment (Doc. No. 19) is

GRANTED, and judgment is entered in favor of Defendant Brittany Crott.

         All claims having been dismissed, this Order shall constitute the final judgment in this case

pursuant to Fed. R. Civ. P. 58.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00055 Document 24 Filed 09/09/20 Page 1 of 1 PageID #: 127
